UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2182



WYNDHAM H. GABHART,

                                              Plaintiff - Appellant,

          versus


MARK T. CALLOWAY, U. S. Attorney, Western Dis-
trict of North Carolina,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees, Dis-
trict Judge. (CA-96-131-5-V)


Submitted:   January 18, 2000             Decided:   February 4, 2000


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wyndham H. Gabhart, Appellant Pro Se. Joseph L. Brinkley, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wyndham H. Gabhart appeals from the district court's order de-

nying relief on his complaint seeking a declaratory judgment under

28 U.S.C. § 2201 (1994).   We have reviewed the record and the dis-

trict court's opinion and find to the extent that Gabhart's objec-

tions to the magistrate judge's report were sufficient to preserve

appellate review, there was no reversible error.   Accordingly, we

affirm on the reasoning of the district court.      See Gabhart v.

Calloway, No. CA-96-131-5-V (W.D.N.C. Aug. 4, 1999);* see also

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court's judgment or order is marked as
"filed" on July 30, 1999, the district court's records show that it
was entered on the docket sheet on August 4, 1999. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court's
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2